DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 03/08/2022, Claims 1, 4, 5, 7, 8, 11, 12, 15 and 16 are amended. Claims 6 and 13 are cancelled. Claims 1-5, 7-12 and 14-16 are pending. No new matter has been added. 


With respect to the amendment filed on 03/08/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-5, 7-12 and 14-16 are allowed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim fora Combination. —-An element in a claim fora combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Claims 8-12 and 14 are interpreted to invoke 35 U.S.C. 112(f).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a receiving module for receiving gesture information’ and “a sending module for sending particular operation instruction’ in claim 8-14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Fig. 5 of the original specifications discloses computer processor(s) or equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 




















Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
Claims 1-5, 7-12 and 14-16 are allowed. 
Independent Claims 1-5, 7-12 and 14-16 respectively recite the limitations of: receiving gesture information at the transportation vehicle terminal from a first mobile terminal of the one or more mobile terminals, wherein the gesture information has been captured using an image capturing device of the first mobile terminal, and wherein the gesture information pertains to a gesture made by a user; analyzing the gesture information to identify a particular operation instruction; and sending, by the transportation vehicle terminal, the particular operation instruction to a second mobile terminal of the one or more mobile terminals, wherein graphic user interface content of the second mobile terminal is being currently displayed on a display of the transportation vehicle terminal, wherein the particular operation instruction instructs the second mobile terminal to execute an operation corresponding to the particular operation instruction, and wherein the particular operation instruction is related to the received gesture information and pertains to both the execution of the operation corresponding to the particular operation instruction and to the graphic user interface content displayed on the display of the second mobile terminal such that the analysis of the gesture captured by the first mobile terminal controls subsequent display of the second mobile terminal's graphic user interface content on the display of the transportation vehicle terminal.



The closest prior art reference Nishihara et al. in paragraph [0033] discloses he gesture recognition interface controller 50 also includes a gesture library 64 coupled to the gesture recognition device 60. The gesture library 64 could include a plurality of predefined gestures, with each of the predefined gestures corresponding to a particular device input. For example, the gesture library 64 could include a database of specific arrangements and combinations of fingertip positions and sequential motions that each correspond to a different computer input. 

However, Nishihara et al., even if combined, fail to teach or suggest receiving gesture information at the transportation vehicle terminal from a first mobile terminal of the one or more mobile terminals, wherein the gesture information has been captured using an image capturing device of the first mobile terminal, and wherein the gesture information pertains to a gesture made by a user; analyzing the gesture information to identify a particular operation instruction; and sending, by the transportation vehicle terminal, the particular operation instruction to a second mobile terminal of the one or more mobile terminals, wherein graphic user interface content of the second mobile terminal is being currently displayed on a display of the transportation vehicle terminal, wherein the particular operation instruction instructs the second mobile terminal to execute an operation corresponding to the particular operation instruction, and wherein the particular operation instruction is related to the received gesture information and 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140325428 A1
US 20140062926 A1
US 20190302895 A1

US 20190079717 A1
US 20130241720 A1
US 20150178034 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.